Citation Nr: 0710338	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  99-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected bilateral pes 
planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) denied the claim for 
service connection for a low back disorder as secondary to 
the veteran's service connected pes planus in a June 2005 
decision.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  

The Court in a May 2006 Order granted the May 2005 Joint 
Motion for Remand (Motion).  The claim has been returned to 
the Board for actions consistent with the Joint Motion for 
Remand.  

In a February 2007 letter, the appellant clarified that he is 
no longer represented by an attorney and requested that all 
correspondence be directed only to him.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2005 Motion, the parties agreed that VA had not 
fulfilled its duty to assist the veteran in obtaining 
evidence.  At his hearing in February 2001 before a Decision 
Review Officer at the RO, the veteran testified he had been 
treated for his feet and back problems at the VA Medical 
Center in Philadelphia in 1979.  Those records had not been 
requested or obtained.  The claim must be remanded to obtain 
those records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 C.F.R. § 3.159(c)(2) (2006).

The parties also stipulated that the reasons and bases 
provided by the Board in the June 2005 decision for weighing 
the opinion of the VA physician more heavily than the 
statement from the veteran's private podiatrist were 
inadequate.  The parties questioned the finding that the VA 
physician who issued the opinion was a spine specialist since 
he was listed as a GI fellow.  

In March 2002, the veteran's private podiatrist, Dr. F. 
offered his opinion that the veteran's complaints of back 
pain were secondary to the flat foot deformity. 

A VA examination report of February 2003 includes a statement 
from the VA physician indicating it was impossible to 
determine whether the veteran's low back disorder was the 
result of or even aggravated by his pes planus.  In May 2004 
another VA physician stated that it was more likely that the 
veteran had normal degenerative joint disease and muscle 
spasm in his lower back which he believed were unrelated to 
the veteran's pes planus.  

As additional records are being requested, an appropriate VA 
examination and a medical opinion should be requested so that 
an opinion based on the complete record may be obtained.  

An April 1994 letter from Dr. A, of Neurology and 
Neuropsychiatry, reveals the veteran was involved in a motor 
vehicle accident on June 2, 1993.  He had been rear ended by 
another vehicle while he was stopped in a U.S. Postal Service 
jeep.  Dr. A. noted the veteran was taken to the Emergency 
Room of St. Thomas Hospital where X-rays were taken of his 
lumbosacral spine.  The records from St. Thomas Hospital of 
the treatment in June 1993 for the low back are not in the 
claims folder.  Those records, which apparently include X-
rays of the lumbar spine taken immediately after the June 2, 
1993 motor vehicle accident may be of great probative value 
in determining the etiology of the veteran's present low back 
disorder.  

In reviewing the evidence the Board also noted a gap in the 
medical record between separation from service in November 
1978 and December 1986 records of Dr. P.  There is also a gap 
between the December 1986 records and medical records dated 
after the motor vehicle accident in June 1993.  Any records 
of treatment during those periods may be of great probative 
value in determining the etiology of the veteran's current 
low back disorder.  

Finally, VCAA notice of requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not been adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify all 
health care providers (other than Dr. P.) 
who have treated him between November 
1978 and June 1993 for low back pain.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  This should 
include specific requests to the VA 
Medical Center in Philadelphia for 
records of treatment of the veteran for 
his feet and low back in 1979, and June 
1993 records of treatment at St. Thomas 
Hospital for injuries sustained in a 
motor vehicle accident.  

2.  After the development ordered in 
paragraph one has been completed to the 
extent possible, VA should arrange for 
the veteran to be examined by a physician 
with a specialty in orthopedics.  The 
purpose of the examination is to obtain 
an opinion as to the current nature and 
likely etiology of any diagnosed low back 
disorder.  The claims folder should be 
made available in conjunction with the 
examination.  Based on the examination 
and review of the records, the physician 
is asked to answer the following 
questions:

After reviewing the file, the examiner 
should render an opinion as to (1) 
whether the veteran currently has a 
chronic low back disorder; (2) if so, 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability), that a current disorder has 
been caused or aggravated by the service-
connected bilateral pes planus. 

The physician is asked to outline his 
reasons for any opinion expressed, and to 
refer to any clinical findings or medical 
records which support his opinion.  If 
the medical record is insufficient to 
provide a basis for an opinion without 
resort to speculation the VA physician 
should specifically note it in his 
report.  

3.  Provide the veteran proper notice of 
the law and regulations and the type of 
evidence necessary to establish a 
disability rating and/or effective date 
for a low back disorder as required by 
Dingess. 

4.  Then, readjudicate the claim.  If it 
remains denied, the veteran should be 
issued a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



